 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAMAR VEASEY,                                     No. 2:18-cv-02601 TLN AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA STATE UNIVERSITY
      SACRAMENTO, et al.,
15
                         Defendants.
16

17

18          Plaintiff, who has been granted in forma pauperis status, is proceeding in this action pro

19   se. The action was accordingly referred to the undersigned by Local Rule 302(c)(21). On

20   February 15, 2019, defendants filed a motion to dismiss. ECF No. 10. Defendants subsequently

21   re-noticed the hearing on the motion for March 27, 2019. ECF No. 13. Plaintiff has not

22   responded to the motion.

23          Local Rule 230(c) provides that opposition to the granting of a motion must be filed

24   fourteen days preceding the noticed hearing date. The Local Rule further provides that “[n]o

25   party will be entitled to be heard in opposition to a motion at oral arguments if written opposition

26   to the motion has not been timely filed by that party.” In addition, Local Rule 230(j) provides

27   that failure to appear may be deemed withdrawal of opposition to the motion or may result in

28   sanctions. Finally, Local Rule 110 provides that failure to comply with the Local Rules “may be
                                                       1
 1   grounds for imposition of any and all sanctions authorized by statute or Rule or within the
 2   inherent power of the Court.”
 3          Good cause appearing, IT IS HEREBY ORDERED that:
 4              1. The motion hearing date of March 27, 2019 is CONTINUED to May 1, 2019, at
 5                  10:00 a.m. in Courtroom No. 26;
 6              2. Plaintiff shall file an opposition – or a Statement of Non-Opposition – to the
 7                  motion, no later than April 17, 2019. Failure to file an opposition or to appear at
 8                  the hearing will be deemed as a statement of non-opposition and shall result in a
 9                  recommendation that this action be dismissed pursuant to Federal Rule of Civil
10                  Procedure 41(b); and
11          3. The Status (Pretrial Scheduling) Conference, initially scheduled for May 5, 2019, is
12              VACATED to be re-set as necessary.
13   DATED: March 18, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
